No appeal lies from the orders of disposition, as they were entered upon appellant’s default in appearing at the fact-finding and dispositional hearings (CPLR 5511; Matter of Jessica Lee D., 44 AD3d 327 [2007]).
The application of appellant’s assigned appellate counsel for leave to withdraw as counsel is granted, as there are no nonfrivolous issues that could be raised on appeal (Matter of Martha P., 46 AD3d 830 [2007]). Appellate counsel represents that he spoke to appellant’s Family Court attorney and encouraged him to contact appellant to see if she wished to move to vacate her default, and that the Family Court attorney informed appellate counsel that he had lost all contact with appellant. It also appears that appellate counsel wrote to appellant advising her of his opinion that there are no viable appellate issues and of her right to file a pro se supplemental brief, but appellant has not taken advantage of that opportunity.
Motion seeking poor person relief and assignment of counsel denied. Concur — Gonzalez, EJ, Mazzarelli, Nardelli, Acosta and Román, JJ.